t c no united_states tax_court hospital corporation of america and subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date ps own operate and manage hospitals and related businesses for taxable_year ended pursuant to sec_448 i r c ps not already using an overall accrual_method changed their method_of_accounting to that method also during hcaii a wholly owned subsidiary of hca sold all of the stock of some subsidiaries that owned and operated hospitals and other facilities on audit r determined that for certain of those subsidiaries category b corporations ps had to include in income for taxable_year ended the entire sec_481 i r c adjustment relating to the change in method_of_accounting required by sec_448 i r c ps contend that even though the category b corporations were sold during pursuant to sec_448 i r c hca is entitled to include ratably in income over a 10-year period the portion of the sec_481 i r c adjustment attributable to the category b corporations held the cessation of trade_or_business provision of sec_1_448-1 income_tax regs is a permissible construction of sec_448 i r c held further the entire balance of the sec_481 i r c adjustment attributable to the category b corporations must be included in ps' income for taxable_year ended n jerold cohen randolph w thrower j d fleming jr walter h wingfield stephen f gertzman reginald j clark amanda b scott walter t henderson jr william h bradley and john w bonds jr for petitioners in docket no n jerold cohen randolph w thrower j d fleming jr walter h wingfield stephen f gertzman reginald j clark amanda b scott walter t henderson jr william h bradley john w bonds jr and daniel r mckeithen for petitioners in docket no n jerold cohen walter h wingfield stephen f gertzman amanda b scott reginald j clark randolph w thrower walter t henderson jr and john w bonds jr for petitioners in docket no n jerold cohen reginald j clark randolph w thrower walter t henderson jr and john w bonds jr for petitioners in docket no robert j shilliday jr vallie c brooks and william b mccarthy for respondent wells judge these cases were consolidated for purposes of trial briefing and opinion and will hereinafter be referred to as the instant case respondent determined deficiencies in petitioners' consolidated corporate federal_income_tax as shown below tye deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent also determined that the provision for increased interest under sec_6621 applied unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision in the instant opinion1 is whether the instant case involves several issues some of which have been settled the issues remaining to be decided involve matters that may be classified into four reasonably distinct categories which the parties have denominated the tax_accounting issues the macrs depreciation issue the healthtrust issue and the captive insurance or parthenon insurance co issues issues involved in the first three categories were presented at a special trial session and the captive insurance issues were severed for trial purposes and were presented at a subsequent special trial session separate briefs of the parties were filed for each of the distinct categories of issues in an opinion issued date we addressed one of the tax_accounting issues hospital corp of america v commissioner tcmemo_1996_105 the instant opinion addresses another of the tax_accounting issues continued certain petitioners which disposed of some of their hospitals and related medical facilities during taxable_year ended are required to include in income for that year the entire sec_481 adjustment relating to a change in method_of_accounting during that is attributable to those hospitals and related medical facilities findings_of_fact some of the facts have been stipulated for trial pursuant to rule the stipulated facts are incorporated herein by reference and are found accordingly during the years in issue petitioners were members of an affiliated_group_of_corporations whose common parent was hospital corporation of america hca hca maintained its principal offices in nashville tennessee on the date the petitions were filed for each of the years involved in the instant case hca and its domestic subsidiaries filed a consolidated federal corporate_income_tax return consolidated_return on form_1120 with the director of the internal_revenue_service center pincite continued and specifically involves taxable_year ended which year was not involved in the prior memorandum opinion other issues will be addressed in one or more separate opinions subsequently to be released on date hca was merged with and into galen healthcare inc a subsidiary of columbia healthcare corp of louisville kentucky and the subsidiary changed its name to hca- hospital corp of america on that same date the parent changed its name to columbia hca healthcare corporation memphis tennessee petitioners' primary business is the ownership operation and management of hospitals a detailed description of petitioners' hospital operations is set forth in hospital corp of america v commissioner tcmemo_1996_105 which will not be reiterated here our findings_of_fact contained in that memorandum opinion are incorporated herein for clarity some of our findings_of_fact pertinent to the issue involved in the instant opinion are repeated below for the years ended through petitioners operating hospitals used either a hybrid or an overall accrual_method of accounting for reporting income for tax purposes additionally for those years some petitioners operating nonhospital businesses used the cash_method for reporting income for tax purposes in hospital corp of america v commissioner supra we held that petitioners' use of the hybrid method for the hospitals was appropriate for the years ended through particularly in view of the hospitals' operations for the consolidated_return filed for the year ended pursuant to sec_448 petitioners not employing an overall accrual_method for computing taxable_income for the years ended sec_448 which was added to the internal_revenue_code by sec_801 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2345 provides generally that with certain exceptions not applicable in the instant case a c_corporation a partnership that has a c_corporation as a partner or a tax_shelter may not use the cash_method_of_accounting to compute taxable_income prior to date changed their method_of_accounting to that method commencing with taxable_year ended those petitioners took into account positive sec_481 adjustment sec_4 necessary to effect the change to an overall accrual_method over the periods provided by sec_448 thus on the consolidated_return for taxable_year ended those petitioners operating hospitals not theretofore reporting on an sec_481 provides generally that if a taxpayer's method of accounting is changed from the method used for the preceding_taxable_year adjustments determined necessary solely by reason of the change to prevent amounts from being duplicated or omitted are to be taken into account for the year_of_change to compute taxable_income a positive sec_481 adjustment increases taxable_income and a negative sec_481 adjustment decreases taxable_income sec_481 additionally provides generally that the sec_481 adjustment may be taken into account over the period and pursuant to the terms and conditions permitted by regulations see also sec_1_481-5 income_tax regs now incorporated in sec_1_481-4 income_tax regs sec_448 provides as follows coordination with sec_481 --in the case of any taxpayer required by this section to change its method_of_accounting for any taxable year-- a such change shall be treated as initiated by the taxpayer b such change shall be treated as made with the consent of the secretary and c the period for taking into account the adjustments under sec_481 by reason of such change-- i except as provided in clause ii shall not exceed years and ii in the case of a hospital shall be years overall accrual_method included as additional income one-tenth of the income previously deferred under the hybrid method for years ended prior to those petitioners operating nonhospital businesses not theretofore reporting on an overall accrual_method included additional income equal to one-fourth of the income previously deferred under the cash_method also during pursuant to a reorganization plan of hca effective date hca investments inc hcaii a wholly owned subsidiary of hca sold all of the stock of certain subsidiaries that owned and operated hospitals approximately professional office buildings and related medical facilities to healthtrust inc --the hospital company healthtrust for a combination of cash preferred_stock and warrants to acquire shares of healthtrust common_stock the hospitals were located in states of the united_states approximately percent of the hospitals were the only hospitals for the communities they served and approximately percent of the remaining hospitals were one of two hospitals for the communities they served in some instances a subsidiary whose stock was sold to healthtrust operated one hospital office building or medical prior to date healthtrust under a different name was an inactive_subsidiary of hca and hcaii owned all of its stock on date hcaii sold the shares of common_stock of healthtrust that it then owned to an employee_stock_ownership_plan adopted by healthtrust other issues relating to the sale of the category a corporations and the category b corporations to healthtrust will be addressed in a separate opinion subsequently to be released facility or more than one such enterprise and healthtrust wanted to acquire all of the subsidiary's assets in those instances prior to the sale to healthtrust hca transferred the subsidiary's stock to hcaii in exchange for stock of hcaii hereinafter we sometimes will refer to those subsidiaries as category a corporations in other instances a subsidiary owned and operated more than one hospital office building or medical facility but healthtrust did not want to acquire all of the subsidiary's assets in those instances the subsidiary new parent contributed to a newly formed subsidiary new subsidiary the hospitals office buildings or medical facilities hereinafter collectively referred to as the facilities that healthtrust wanted the new parent immediately thereafter transferred the stock of the new subsidiary to hcaii in exchange for stock of hcaii hcaii then sold the stock of the new subsidiaries to healthtrust hereinafter we sometimes will refer to the new subsidiaries as category b corporations each category b corporation was a separate enterprise with a separate trade or at the outset of its organization hca generally placed all newly constructed or acquired hospitals in separate corporations in later years in some cases hca placed all newly acquired or newly constructed hospitals located in a particular state in a separate corporation rather than having a separate corporation for each hospital in that state in a few instances hca acquired a group of hospitals that for various business reasons were placed in a single corporation or were allowed to remain in the acquired_corporation business and kept separate books_and_records each new parent continued to own and operate other hospitals office buildings or medical facilities and remained in the hospital business as a subsidiary of hca for purposes of computing gain from the sale of the stock of the category a corporations to healthtrust petitioners computed hcaii's basis in that stock by taking into account each subsidiary's earnings_and_profits through the date of sale at that time the earnings_and_profits of each category a corporation included only one-tenth of the sec_481 adjustment with respect to the change in method_of_accounting petitioners anticipated that in healthtrust's consolidated federal corporate_income_tax returns for the succeeding taxable years following the category a corporations would include ratably in income the balance of their sec_481 adjustments relating to the change in method_of_accounting for purposes of determining gain from the sale of the stock of the category b corporations to healthtrust petitioners determined hcaii's basis in that stock based upon the values of the assets and liabilities transferred by the new parents to the category b corporations as reflected on financial statement balance sheets those assets included the full face_amount of the accounts_receivable of the category b corporations and hence the assets encompassed some accounts_receivable not theretofore included in the income of those category b corporations employing the hybrid method_of_accounting for taxable years ended prior to for taxable years ended after the new parents continued to report ratably over the remaining years the balance of the sec_481 adjustments relating to the change in method_of_accounting required by sec_448 including the portion of those sec_481 adjustments attributable to the facilities in the notice_of_deficiency respondent did not adjust hcaii's basis in the stock of the category a corporations as to the category b corporations however respondent determined that the new parents had to include in income for taxable_year ended the entire positive sec_481 adjustments relating to the change in method_of_accounting that were attributable to the facilities accordingly to effectuate that determination for purposes of determining the gain from the sale of the stock of the category b corporations to healthtrust respondent reduced hcaii's basis in each category b corporation by the amount of its positive sec_481 adjustment relating to the change in method_of_accounting that had not already been included in income opinion during pursuant to a restructuring plan hca divested itself of hospitals approximately professional office buildings and related medical facilities that were owned and operated by various wholly owned subsidiaries of hca in some cases all of the hospitals office buildings and related facilities owned by a subsidiary ie a category a corporation were divested in that case the stock of the category a corporation was transferred to another wholly owned subsidiary of hca hcaii which in turn sold the stock of the category a corporation to healthtrust the parties agree that under those circumstances in effect the sec_481 adjustment relating to the change in method_of_accounting required by sec_448 that was attributable to the category a corporation remains with the category a corporation and henceforth should be reported ratably over the remaining applicable spread period in the consolidated federal corporate_income_tax returns filed by healthtrust for succeeding tax years in other cases not all of the hospitals office buildings and related medical facilities owned and operated by a subsidiary were divested in those cases the hca subsidiary ie the new parent formed a new subsidiary ie a category b corporation to which the new parent transferred the facilities that were to be divested the new parent however continued to own and operate at least one other hospital professional office building or related medical facility the new parent then transferred the stock of the category b corporation to hcaii which in turn sold that stock to healthtrust the parties agree that the portion of the sec_481 adjustment relating to the change in method_of_accounting required by sec_448 that is attributable to those hospitals office buildings and related medical facilities that the new parent continued to own and operate is to be included in the income of the new parent ratably over the remaining applicable spread period the parties do not agree however as to the proper tax treatment of the portion of the sec_481 adjustment that is attributable to the facilities transferred to the category b corporation the stock of which was then transferred to hcaii and immediately sold to healthtrust respondent contends that the new parents ceased to engage in the trade_or_business of the facilities and consequently the new parents must include in income for all of the sec_481 adjustments relating to the change in method_of_accounting required by sec_448 that are attributable to the facilities petitioners counter that the new parents retained the deferred_tax_liability for the 10-year spread of the sec_481 adjustment applicable to the category b corporations the new parents continued to engage in their trade_or_business of owning and operating hospitals and therefore they may continue to report ratably in income over the remaining applicable spread period the portion of the sec_481 adjustments required under sec_448 that are attributable to the facilities petitioners contend that the new parents are not required to include in income for the entire balance of the positive sec_481 adjustments relating to the change in method_of_accounting required by sec_448 that are attributable to the facilities because sec_448 clearly and unambiguously gives hospitals a 10-year period in which to spread any sec_481 adjustment relating to a change in accounting_method required by sec_448 as a result petitioners argue resort to the legislative_history of sec_448 is not appropriate petitioners contend further that the legislative_history of sec_448 supports the plain meaning of the statute respondent contends on the other hand that upon disposition of the hospital to which the adjustment relates the spread period that sec_448 provides for hospitals to account for sec_481 adjustments relating to a change in accounting_method required under sec_448 may be less than years respondent maintains that the legislative_history of sec_448 supports the position that the spread period for hospitals is not to remain years under such circumstances in construing sec_448 our task is to give effect to the intent of congress we begin with the statutory language which is the most persuasive evidence of the statutory purpose 310_us_534 293_us_84 103_tc_216 supplemented by 104_tc_248 ordinarily the plain meaning of statutory language is conclusive 489_us_235 where a statute is silent or ambiguous however we look to legislative_history in an effort to ascertain congressional intent 481_us_454 united_states v american trucking associations inc supra pincite peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 88_tc_177 affd 865_f2d_750 6th cir even where the statutory language appears to be clear we are not precluded from consulting legislative_history united_states v american trucking associations inc supra pincite nevertheless our authority to construe a statute is limited where the agency charged with administering that statute has promulgated regulations thereunder the limitation on our authority is found in the so-called chevron rule as stated in the following passage when a court reviews an agency's construction of the statute which it administers it is confronted with two questions first always is the question whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress if however the court determines congress has not directly addressed the precise question at issue the court does not simply impose its own construction on the statute as would be necessary in the absence of an administrative interpretation rather if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency's answer is based on a permissible construction of the statute 467_us_837 fn refs omitted see also nationsbank v variable_annuity life ins co u s ___ 115_sct_810 496_us_633 the supreme court further has stated that a reviewing court need not conclude that the agency construction was the only one it permissibly could have adopted to uphold the construction or even the reading the court would have reached if the question initially had arisen in a judicial proceeding chevron u s a inc v natural res def council inc supra pincite n accordingly if the administrator's reading fills a gap or defines a term in a way that is reasonable in light of the legislature's revealed design we give the administrator's judgment 'controlling weight ' nationsbank v variable_annuity life ins co u s at ___ s ct pincite despite the fact that the chevron rule has had a checkered career in the tax arena central pa sav association v commissioner 104_tc_387 the court_of_appeals for the sixth circuit to which an appeal of the instant case would lie absent stipulation of the parties to the contrary has stated that where congress has not directly spoken to the precise question at issue the chevron rule should be applied 948_f2d_289 6th cir revg tcmemo_1990_129 if there are gaps left by silence or ambiguity of the statutes in question agencies may fill the gaps with necessary rules providing they are reasonable and courts should not interfere with this process id pincite petitioners contend that the unambiguous language of sec_448 allowing hospitals to spread over a 10-year period a sec_481 adjustment relating to a change in method_of_accounting required under sec_448 may not be limited under any circumstances respondent contends on the other hand that a hospital business is entitled to the benefits of a 10-year spread only for as long as the hospital engages in the specific trade_or_business which generated the sec_481 adjustment being spread over those years as we stated above in accordance with the chevron rule our first task in construing sec_448 is to determine whether congress addressed the precise question in issue as we view the matter the specific question we must resolve in the instant opinion is whether a taxpayer may continue to spread ratably over a 10-year period a sec_481 adjustment attributable to a hospital that relates to a change in method_of_accounting made to conform the hospital's method_of_accounting to the requirements of sec_448 even after the taxpayer ceases to operate that hospital the question is one of first impression sec_448 generally provides that a taxpayer required by sec_448 to change from the cash_method_of_accounting may spread the sec_481 adjustment attributable to that change over a period that shall not exceed years sec_448 however provides that for a hospital the spread period shall be years see supra note respondent argues that the phrase shall not exceed which modifies the 4-year spread period provided in clause i of sec_448 applies also to the 10-year spread period specified for hospitals in clause ii of that section respondent relies on the following excerpt from h rept pincite 1986_3_cb_1 to support the position that congress did not intend to give hospitals under all circumstances an unlimited 10-year period for the sec_481 adjustment transitional rules the committee bill treats any change from the cash_method_of_accounting required as a result of the committee bill as a change in the taxpayer's method_of_accounting initiated by the taxpayer with the consent of the secretary_of_the_treasury in order to prevent items of income and expense from being included in taxable_income either twice or not at all an adjustment under sec_481 is required to be made the amount of such adjustment will be included in income over a period not to exceed five taxable years it is expected that the concepts of revproc_84_74 1984_2_cb_736 generally will apply to determine the actual timing of recognition of income or expense as a result of the adjustment in the case of the business of operating a hospital the transitional rules will apply with the sec_481 adjustment amount to be included in income over a period not to exceed ten taxable years rather than five emphasis supplied ___________ 4under that revenue_procedure the adjustment from a change in accounting generally is included in income over a period equal to the less sic of the number of years the taxpayer has used the accounting_method or a specified number of years petitioners assert that the quoted excerpt is based on language that was not enacted under the bill as originally proposed the spread for hospitals was a period that shall not exceed years the law as enacted however provides for a spread period that shall be years petitioners argue that the fact that the provision was changed demonstrates that the difference in treatment for hospital and nonhospital businesses was intentional petitioners maintain further that the legislative_history relating to sec_448 confirms that congress intended to make a distinction between hospitals which were given a fixed 10-year period to spread sec_481 adjustments required as a as originally reported by the house committee on ways and means on date the provision in the bill that subsequently became sec_448 provided as follows the period for taking into account the adjustment under sec_481 by reason of such change from the cash_method to an accrual_method of accounting shall not exceed years years in the case of a hospital described in sec_144 h_r 99th cong 1st sess sec_902 result of the enactment of sec_448 and other businesses which were given a 4-year period that could be shortened under appropriate circumstances in support of their position petitioners rely on h conf rept vol at ii-288 to ii-289 1986_3_cb_1 which states in pertinent part as follows any adjustment required by sec_481 as a result of such change from the cash_method to an accrual_method generally shall be taken into account over a period not to exceed four years in the case of a hospital the adjustment shall be taken into account ratably over a ten-year period the conferees intend that the timing of the sec_481 adjustment other than for a hospital will be determined under the provisions of revproc_84_74 1984_2_cb_736 we agree with petitioners that congress intended to provide a different sec_481 adjustment period for hospitals from the period provided for nonhospital businesses we do not agree however that the wording of the statute requires the conclusion that under no circumstances may the 10-year spread period for hospitals be shortened in our view petitioners have focused their analysis too narrowly in construing sec_448 we agree that the phrase shall be years by itself appears clear on its face the language of a statute however cannot be viewed in isolation see 104_tc_13 supplemented by 104_tc_417 in construing the meaning of sec_448 it is necessary to consider all of the words of the statute as well as their context the purposes of the law and the circumstances under which the words were employed see 508_us_129 488_us_19 17_f3d_965 7th cir affg 98_tc_518 furthermore we must view the statute in context as a whole and with a view to its place in the overall statutory scheme 502_us_215 297_f2d_298 9th cir affg 34_tc_1150 norfolk s corp v commissioner supra pincite sec_448 provides that for purposes of determining the period for taking into account a sec_481 adjustment relating to a change in method_of_accounting required under sec_448 the spread period in the case of a hospital shall be years petitioners' analysis of the statutory language focuses primarily on the phrase shall be years their analysis basically ignores the other words in the statute and the purposes of the statutory provision as a whole on brief neither party addresses the significance of congress' choice of the term a hospital in sec_448 to the precise question involved in the instant opinion indeed petitioners generally paraphrase sec_448 to read the period for taking into account the adjustment under sec_481 for hospitals shall be years emphasis added we believe however that congress' choice of the words in the case of a hospital rather than the phrase in the case of hospitals renders sec_448 ambiguous inasmuch as it is silent as to the question of whether where a taxpayer is engaged in the business of operating hospitals the tax_benefit of spreading over years a sec_481 adjustment required to conform a hospital's method_of_accounting to sec_448 belongs to the hospital to which the adjustment is attributable or to the taxpayer that owns that hospital neither the statute nor the legislative_history addresses that precise question additionally the language of sec_448 gives no indication that congress gave any consideration to the treatment of the sec_481 adjustment where a hospital ceases to engage in the trade_or_business giving rise to that sec_481 adjustment or where the hospital terminates existence prior to the end of the spread period nor is there any evidence in the legislative_history of sec_448 that congress ever had a specific or particular intent with respect to that question the statute thus has left gaps creating ambiguity as to its precise meaning regulations issued under section moreover by treating the change in method_of_accounting required under sec_448 as a change initiated by the taxpayer see sec_448 it could be argued that the statute indicates a congressional intent to permit the commissioner to impose reasonable terms and conditions on the making of that continued d c attempt to fill the gaps by requiring both hospital and nonhospital businesses that either cease to engage in the trade_or_business to which a sec_481 adjustment relates or terminate existence prior to the end of the spread period to take into account in the year of cessation or termination any remaining portion of the sec_481 adjustment under such circumstances the chevron rule prevents us from substituting our own construction of sec_448 if the commissioner's interpretation is reasonable peoples fed sav loan association v commissioner f 2d pincite are the regulations valid final regulations interpreting sec_448 are provided in sec_1_448-1 income_tax regsdollar_figure the final continued change pursuant to the provisions of sec_1_446-1 and sec_1_481-5 income_tax regs that would prevent a taxpayer from escaping forever taxation upon income previously deferred under the hybrid method sec_1_448-1 income_tax regs provides in pertinent part as follows g treatment of accounting_method change and timing rules for sec_481 adjustment-- treatment of change in accounting_method timing rules for sec_481 adjustment-- i in general except as otherwise provided in paragraphs g ii and g of this section a taxpayer required by this section to change from the cash_method must take the sec_481 adjustment into account ratably beginning with the year_of_change over the shorter of-- a the number of taxable years the continued continued taxpayer used the cash_method or b taxable years provided the taxpayer complies with the provisions of paragraph h or h of this section for its first sec_448 year ii hospital timing rules-- a in general in the case of a hospital that is required by this section to change from the cash_method the sec_481 adjustment shall be taken into account ratably beginning with the year_of_change over years provided the taxpayer complies with the provisions of paragraph h or h of this section for its first sec_448 year iii untimely change in method_of_accounting to comply with this section unless a taxpayer including a hospital and a cooperative required by this section to change from the cash_method complies with the provisions of paragraph h or h of this section for its first sec_448 year within the time prescribed by those paragraphs the taxpayer must take the sec_481 adjustment into account under the provisions of any applicable administrative procedure that is prescribed by the commissioner after date specifically for purposes of complying with this section absent such an administrative procedure a taxpayer must request a change under sec_1_446-1 and shall be subject_to any terms and conditions including the year_of_change as may be imposed by the commissioner special timing rules for sec_481 adjustment-- i one-third rule if during the period the sec_481 adjustment is to be taken into account the balance of the taxpayer's accounts_receivable as of the last day of each of two consecutive taxable years is less than percent of the taxpayer's accounts_receivable balance at the beginning of the first year of the sec_481 adjustment the balance of the sec_481 adjustment relating to accounts_receivable not previously taken into account shall be included in income in the second taxable_year this paragraph g i shall not apply to any hospital continued regulations effective generally for taxable years beginning after date were promulgated in pursuant to the commissioner's authority found in sec_7805 to prescribe all needful rules and regulations for the enforcement of this title t d 1994_1_cb_141 sec_1_448-1 income_tax regsdollar_figure the final regulations interpreting section continued iii cessation of trade_or_business if the taxpayer ceases to engage in the trade_or_business to which the sec_481 adjustment relates or if the taxpayer operating the trade_or_business terminates existence and such cessation or termination occurs prior to the expiration of the adjustment period described in paragraph g i or ii of this section the taxpayer must take into account in the taxable_year of such cessation or termination the balance of the adjustment not previously taken into account in computing taxable_income for purposes of this paragraph g iii the determination as to whether a taxpayer has ceased to engage in the trade_or_business to which the sec_481 adjustment relates or has terminated its existence is to be made under the principles of sec_1 e ii and its underlying administrative procedures sec_1_448-1 income_tax regs provides in pertinent part as follows i effective date in general except as provided in paragraph i and of this section this section applies to any taxable_year beginning after date transitional rule for paragraphs g and h of this section to the extent the provisions of paragraphs g and h of this section were not reflected in paragraphs g and h of sec_1_448-1t as continued d c adopted with certain modifications applicable provisions under temporary regulations as amended originally promulgated in t d supra see t d c b dollar_figure since congress did not expressly delegate authority to the commissioner to fill the gaps left by congress the commissioner's authority is implicit rather than explicit for the reasons discussed below we find reasonable the provision of sec_1_448-1 income_tax regs regarding the acceleration of the balance of the adjustment not previously taken into account upon a cessation of the respective businesses to which the sec_481 adjustment relates hereinafter the cessation-of-business acceleration provision sec_448 specifically coordinates sec_448 with sec_481 sec_448 effectuates congress' intent to require most large corporations to use an overall accrual_method of accounting see h rept pincite 1986_3_cb_1 sec_448 generally is effective for taxable years beginning after date continued set forth in cfr part as revised on date paragraphs g and h of this section will not be adversely applied to a taxpayer with respect to transactions entered into before date the temporary income_tax regulations relating to sec_448 as originally promulgated in t d 1987_2_cb_121 were amended by t d 1988_1_cb_186 t d 1991_1_cb_62 and t d 1994_1_cb_141 tax_reform_act_of_1986 publaw_99_514 100_stat_2348 sec_448 provides coordination with sec_481 for those taxpayers that are required by sec_448 to change from the cash_method_of_accounting sec_481 was enacted during it was designed to prevent items of income or expense from being omitted or duplicated as a result of a change in method_of_accounting initiated by either the taxpayer or the government s rept 83d cong 2d sess prior to the enactment of sec_481 consistent with rules laid down by the decided cases adjustments needed to prevent such omission or duplication could be made only if the change in method_of_accounting was initiated by the taxpayer 48_tc_190 s rept supra pincite the provision does not apply however to adjustments attributable to years before unless the change in method_of_accounting is initiated by the taxpayer sec_481 sec_481 provides that a spread of the sec_481 adjustment over more than year is allowed only as permitted under regulations regulations interpreting sec_481 provide that a sec_481 adjustment may be taken into account under terms and conditions agreed to by the commissioner and the taxpayer sec_1_481-5 income_tax regs absent a provision similar to the cessation-of-business acceleration provision any portion of a sec_481 adjustment being reported ratably over a number of years that had not yet been accounted for at the time a taxpayer ceased to engage in the trade_or_business to which the adjustment relates might be omitted from the income of the trade_or_business which gave rise to that sec_481 adjustment thus in the absence of a cessation-of-business acceleration provision a taxpayer could contravene the general intent of sec_481 which is to prevent the omission or duplication of an item_of_income or expense as a result of a change in method_of_accounting by merely restructuring its business under such circumstances the taxpayer would distort its overall lifetime income the rationale for the difference in the spread period for the sec_481 adjustment granted hospital and nonhospital businesses is not explained in either the language of sec_448 or its legislative_history it is clear however that congress for whatever reason gave hospitals a longer spread period than nonhospital businesses in reporting a sec_481 adjustment relating to the change in method_of_accounting required by sec_448 nevertheless there is nothing in the statute or its legislative_history to indicate that congress intended to give hospital businesses an advantage in determining the total amount of the sec_481 adjustment that would be required to be included in income in other words in giving hospitals a longer period within which to account for the sec_481 adjustment congress expressed no specific intent to give hospitals a mechanism to contravene the provisions of sec_481 and thereby omit items of income which they previously had deferred under the cash_method the cessation-of-business acceleration provision is in harmony with the purposes of both sec_448 and sec_481 and is not inconsistent with the statutory scheme as a whole moreover the cessation-of-business acceleration provision accelerates the year period given hospitals to spread the sec_481 adjustment only under explicit and limited circumstances that prevent the omission or duplication of income we believe the regulation implements the purpose of the statute in a reasonable manner and thus must be upheld as a permissible construction of the statute see chevron u s a inc v natural res def council inc u s pincite 389_us_299 does the cessation-of-business acceleration provision apply in the instant case additionally petitioners contend that acceleration of the sec_481 adjustment is not required in the instant case because the hospitals that transferred assets to the category b corporations did not cease to engage in the hospital business after the sale of those assets to healthtrust respondent counters that a taxpayer ceases business when there is an elimination of the taxpayer's business completely or when there is a sale or termination of one of several businesses being conducted by the taxpayer in respondent's view the new parents ceased to conduct the business of those hospitals transferred to the category b corporations and then sold to healthtrust therefore the new parents are not entitled to spread over years any portion of the sec_481 adjustments attributable to those hospitals thus respondent maintains the new parents must recognize for all of the sec_481 adjustments relating to the change in method_of_accounting attributable to the category b corporations petitioners counter that in the instant case the sec_481 adjustments relate to the trade_or_business of operating hospitals and that no petitioner ceased to engage in that trade_or_business petitioners argue that respondent's position interprets the provisions of sec_1_448-1 income_tax regs as if the principles of revproc_84_74 in their opening brief petitioners refer to sec_1 g iii income_tax regs as temporary regulations prior to modification by the final regulations the applicable cessation of business provision reads as follows iii cessation of trade_or_business if a taxpayer ceases to engage in the trade_or_business to which the sec_481 adjustment relates prior to the expiration of the adjustment period described in paragraph g i or ii of this section the taxpayer must take into account in the year of such cessation the balance of the adjustment not previously taken into account in computing taxable_income if the taxpayer is acquired in a transaction to which sec_381 applies and the acquiring_corporation continues to engage in the trade_or_business to which the continued c b apply to hospitals as well as to other types of business that interpretation petitioners contend is inconsistent with the statutory language and its legislative_history and is not required by the literal language of the regulations we find petitioners' reading of the regulation too broad petitioners appear to base their position in part on the following language contained in h conf rept vol at ii-288 1986_3_cb_1 the conferees intend that the timing of the sec_481 adjustment other than for a hospital will be determined under the provisions of revproc_84_74 1984_2_cb_736 revproc_84_74 1984_2_cb_13 continued sec_481 adjustment relates the acquiring taxpayer shall continue to take into account the sec_481 adjustment as if it were the distributor or transferor taxpayer sec_1_448-1t temporary income_tax regs fed reg date in their brief however petitioners quote the final regulations in discussing the cessation-of-business acceleration provision based on the quoted language and the substance of their arguments it is clear to the court that petitioners utilized the final regulations in formulating their arguments relating to the cessation-of-business acceleration provision we agree that the final regulations are applicable in the instant case and therefore we restrict our discussion to those regulations nonetheless for purposes of the specific issue before the court our conclusion that petitioners must include in income for all of the sec_481 adjustments relating to the category b corporations would be the same had we relied on the cessation-of- business provision as it was defined in the temporary regulations as did its predecessor and as does it successor prescribed general administrative procedures under sec_1 e income_tax regs for taxpayers to obtain the consent of the commissioner for changes in methods_of_accounting for federal_income_tax purposes the revenue_procedure provided among other things rules for determining the appropriate period for taking into account the sec_481 adjustments relating to changes in methods_of_accounting and under specified circumstances required acceleration of the reporting of the sec_481 adjustment including in the event that a taxpayer ceased to engage in the trade_or_business to which the sec_481 adjustment related on which occasion the taxpayer had to include any unreported sec_481 adjustment in income for the year when trade_or_business ceased see revproc_84_74 sec_5 c b pincite we do not read the cryptic passage in the conference_report as a clear expression of congressional intent to restrict the commissioner's authority to compel acceleration of the 10-year spread of a sec_481 adjustment relating to a change in method_of_accounting required under sec_448 should a revproc_84_74 1984_2_cb_736 which clarified modified and superseded revproc_80_51 1980_2_cb_818 effective for forms application_for change in accounting_method filed for taxable years beginning on or after date revproc_84_74 sec_1 c b pincite was modified and superseded by revproc_92_20 1992_1_cb_685 effective for forms filed on or after date revproc_92_20 sec_1 c b pincite taxpayer cease to engage in the trade_or_business to which that adjustment relates as we discussed above we find the cessation-of-business acceleration provision a permissible construction of the statute inasmuch as it fulfills the congressional objective of coordinating sec_448 and sec_481 in a reasonable manner in our view the presence of a similar provision in revproc_84_74 is not sufficient to defeat its inclusion in the regulations the rules and requirements of revproc_84_74 were detailed and complex the language of sec_448 and of its legislative_history gives no indication that congress even focused on the cessation-of-business acceleration provision contained in that revenue_procedure moreover the requirement that the balance of a sec_481 adjustment must be taken into income when a taxpayer ceases to engage in the trade_or_business to which the sec_481 adjustment relates is not a condition unique to revproc_84_74 indeed commencing at least from the early 1970's a cessation-of-business acceleration provision appears to have been included customarily as a condition to consent to a spread of a sec_481 adjustment whenever the commissioner issued a change in accounting_method ruling see eg revrul_85_134 1985_2_cb_160 revrul_80_39 1980_1_cb_112 revrul_77_264 1977_2_cb_187 revrul_70_318 1970_1_cb_113 see also revproc_85_8 1985_1_cb_495 procedure for accrual basis taxpayers to change method_of_accounting for bad_debts from the specific_charge-off_method to the reserve_method revproc_84_27 1984_1_cb_469 mandatory procedure for taxpayers to change their method_of_accounting for interest on indebtedness when they had been reporting interest_income or deductions in accordance with the rule_of computation revproc_83_54 1983_2_cb_569 procedure for taxpayers to expeditiously obtain consent to change their method_of_accounting for gambling receivables revproc_78_22 1978_2_cb_499 procedure for farmers nurserymen and florists to change from accrual_method to cash_method_of_accounting revproc_70_16 1970_1_cb_441 amplifying revproc_67_10 1967_1_cb_585 procedure for taxpayers to expeditiously obtain consent to change from the cash_method to the accrual_method of accounting to add specifically the condition that any remaining balance of a sec_481 adjustment must be included in income for the year that the taxpayer ceased to engage in the trade_or_business to which the adjustment related revproc_70_15 1970_1_cb_441 amplifying revproc_64_51 1964_2_cb_1003 procedure for taxpayers to expeditiously obtain consent to change their method_of_accounting for bad_debts from the specific_charge-off_method to the reserve_method to add specifically the cessation-of-business acceleration provision see also 69_tc_689 affd 631_f2d_624 9th cir commissioner is given authority under sec_446 and sec_481 to prescribe the cessation-of-business acceleration provision as a condition to obtaining consent to a change in method_of_accounting and a spread of the resulting sec_481 adjustment accordingly we conclude that the presence of a cessation-of-business acceleration provision in revproc_84_74 does not render sec_1_448-1 income_tax regs inconsistent with sec_448 additionally we conclude that requiring the category b corporations to include the entire balance of the sec_481 adjustment in income for is within the scope of sec_1_448-1 income_tax regs the cessation-of-business acceleration provision contained in the regulations is applicable whenever a taxpayer has ceased to engage in the trade_or_business to which the sec_481 adjustment relates prior to the end of the adjustment period the determination as to whether a taxpayer has ceased to engage in the trade_or_business to which the sec_481 adjustment relates or has terminated its existence is made under the principles of sec_1 e ii income_tax regs and its underlying administrative procedures sec_1_448-1 income_tax regs respondent has taken the position that where a corporation maintains different divisions for each trade_or_business and one of the divisions ceases to engage in its trade_or_business the corporation ceases to engage in that trade_or_business and therefore must include in income any remaining portion of a sec_481 adjustment relating to the division's trade_or_business revproc_87_55 sec_4 1987_2_cb_671 see also revrul_80_39 1980_1_cb_112 a corporation seeking permission to change its method_of_accounting for one of its divisions must agree to include the balance of the related sec_481 adjustment in income for the year in which the division ceases to engage in that trade_or_business in the instant case petitioners stipulated that each category b corporation was a separate enterprise with a separate trade_or_business and kept separate books_and_records the assets of those category b corporations consisted of those facilities owned and operated by the new parents that healthtrust wanted to acquire the facilities were separate trades_or_businesses of the new parents indeed percent of the hospitals were the only hospitals for the communities they served and percent of the remaining hospitals were one of two hospitals for the communities they served the new parents ceased to engage in those trades_or_businesses when the facilities were transferred to the category b corporations and sold to healthtrust consequently although the new parents continued to own and operate other hospitals office buildings or medical facilities they did not continue the business of those facilities which had been spun off to the category b corporations requiring the new parents to include in income the portion of the sec_481 adjustment attributable to the category b corporation for the year they were sold to healthtrust is reasonable because the new parents ceased operating the businesses that gave rise to that portion of the sec_481 adjustment moreover permitting the new parents to continue to account for a sec_481 adjustment attributable to businesses they no longer operate would distort the income of the new parents over the remaining adjustment period based on the foregoing we conclude that petitioners must include in income for all of the sec_481 adjustment relating to the change in method_of_accounting attributable to the category b corporations to reflect the foregoing appropriate orders will be issued
